                     Case 1:20-cv-03388-EGS Document 16 Filed 01/28/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


           Michigan Welfare Rights Org., et al.                )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-3388-EGS
                   Donald J. Trump, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Republican National Committee                                                                      .


Date:          01/28/2021                                                                /s/ Tyler R. Green
                                                                                         Attorney’s signature


                                                                                      Tyler R. Green (982312)
                                                                                     Printed name and bar number
                                                                                    Consovoy McCarthy PLLC
                                                                                    1600 Wilson Blvd., Ste. 700
                                                                                       Arlington, VA 22209

                                                                                               Address

                                                                                   tyler@consovoymccarthy.com
                                                                                            E-mail address

                                                                                          (703) 243-9423
                                                                                          Telephone number



                                                                                             FAX number
